—Order of disposi*316tion, Family Court, Bronx County (Susan Larabee, J.), entered December 16, 1994, which adjudicated respondent a juvenile delinquent upon a finding that, acting in concert with another, he committed acts which, if committed by an adult, would constitute sodomy in the first degree, sexual abuse in the first and second degrees, unlawful imprisonment in the first and second degrees, sexual misconduct, and menacing, and ordered restrictive placement for respondent for a period of up to three years with the Division for Youth, unanimously affirmed, without costs.
The instant petition was not jurisdictionally defective. There is no requirement that the supporting deposition of the 11-year-old complainant contain allegations demonstrating the competence of the 11-year-old to take an oath (Matter of Gregory J., 209 AD2d 191, lv denied 85 NY2d 807).
The speedy trial claim is unpreserved for appellate review since no motion was ever made to dismiss the petition on this ground, and the adjournments were never objected to, and, in fact, were consented to by counsel. Moreover, the 12-day adjournment which the Family Court ordered, sua sponte, was for good cause (see, Matter of Jamell H., 219 AD2d 531). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.